Citation Nr: 1139208	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement service connection for bilateral hearing loss.  

2.  Entitlement service connection for tinnitus.  

3.  Entitlement service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from May 1974 to May 1977.  He also had nine months of inactive service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from different decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2008, the RO reopened but denied claims for service connection for bilateral hearing loss and tinnitus.  In March 2009, the RO denied a claim for service connection for PTSD.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At the July 2011 hearing, the bilateral hearing loss and tinnitus claims were characterized as new and material evidence claims.  In light of the following, the Board finds the Veteran's claims should be considered anew as claims for service connection under 38 C.F.R. § 3.156(c) (2011).  

In July 1998, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus, stating he believed this was from being in the Army around artillery fire and explosions in combat engineering.  He said he was not given proper hearing protection.  In November 1998, the RO denied the claim for bilateral hearing loss and tinnitus, due to no nexus and no present disability.  Service personnel records were not listed as being considered in this decision.  

In April 2008, the Veteran filed to reopen his claims for service connection for bilateral hearing loss and tinnitus.  In an April 2008 statement, the Veteran said he operated a loud Armored Personnel Carrier (APC) in service and said that his personnel records showed he was a combat engineer.  He also said that he was a "combat construction specialist" in service.  He said he had ringing in his ears since service.  He submitted his record of assignments from his personnel records.  His full personnel records were still not associated with the file at that time.  

In November 2008, the RO reopened the claims for bilateral hearing loss and tinnitus but ultimately denied them based on a negative VA examination.  In January 2009, a Personnel Information Exchange System (PIES) response shows the Veteran's full personnel file was received by the RO for the first time.  Besides the record of assignments (already associated with the file), the file shows the Veteran underwent training at Fort Leonard Wood as a combat engineer and that he had the decoration of a "Rifle M-16 Exp Badge."  As the Veteran's service personnel records were not previously considered in the prior rating decision, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  

While the record, contains VA opinions regarding the etiology of the Veteran's hearing loss and tinnitus, the Board finds that the rationale given for the conclusions reached is not complete and as such, the opinion is inadequate for rating purposes.  Therefore, another opinion is needed to address the etiology of the Veteran's hearing loss and tinnitus.

Several records in the file indicate that the Veteran is receiving Social Security Administration (SSA) disability benefits (See a June 1998 VA record; a June 2004 VA record and a July 2002 VA record).  On remand, the AMC should request records from the SSA until the records are either obtained or a negative reply is received.  

Regarding the Veteran's claim for service connection for a psychiatric disability, in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In this case, the Veteran has filed a claim for PTSD but the record is replete with many other psychiatric diagnoses.  As a result, VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to his service.  

On remand, the AMC should first complete development for the Veteran's in-service stressor regarding an injured soldier during basic training.  In May 2008, a 
VA psychiatrist diagnosed PTSD based on a gun explosion and a vehicle accident in which individuals were injured.  The AMC should request morning reports from the appropriate repository to determine if a serious casualty resulted from a small arms accident at Fort Leonard Wood, Missouri in June or July 1974 (See the December 2008 stressor statement).  At the July 2011 Board hearing, the Veteran said he did not know if the fellow service member had died or not.  (Transcript, p 4.)  The AMC should also attempt to verify whether a Sheraton tank flipped over a cliff, crushing 3 to 4 soldiers while the Veteran was in Germany (see July 2011 Travel Board hearing testimony).  

The current development in the file is insufficient.  The March 2009 memorandum cited a lack of information to corroborate the Veteran's stressor of witnessing a fellow soldier injure himself in a gun accident.  The memorandum stated that research from the National Archives and Records Administration (NARA) Access to Archival Databases did not show a casualty.  However, the print outs from the NARA database are cut off and it is unclear if a search was completed for Fort Leonard Wood in June or July 1974.  On remand, this development should be completed by an appropriate repository and a response should be placed in the file.  

After the above development is completed, the AMC should schedule the Veteran for an examination to determine the nature and etiology of any diagnosed psychiatric disability.  The AMC should schedule the examination regardless of whether or not the Veteran had a confirmed stressor as the examiner must also determine the nature and etiology of psychiatric disabilities other than PTSD.  

At the July 2011 hearing, the Veteran said he had no other traumatic events outside of service that could have resulted in PTSD.  (Transcript, p 7.)  However, the examiner should be aware that the VA records in the file show that the Veteran was knifed and sustained injury to the left hand in September 1986; arrested after a "scuffle" with police in July 1988; kicked and punched in the face in October 1988; and shot in the bilateral thighs in February 1989.  

The examiner should review the file fully to understand the Veteran's psychiatric history, however, the Board will provide a summary.  

In May 1974 (enlistment) the Veteran's report of medical history shows the Veteran checked "don't know" for the question of whether he ever had depression or excessive worry.  They physician's summary did not address this response.  A September 1975 note in the service treatment records indicates the Veteran was evaluated for drug and alcohol addiction, but findings were inconclusive.  The disposition was "social evaluation program" but no other records refer to addiction in the Veteran's file (his DD 214 states he was separated due to "AR 635-200 PARA 5-14 SPD LBM" but it is unclear what this means).  May 1976 and February 1977 reports of medical examination showed a normal clinical evaluation.  

In November 1986, a VA psychiatry record shows the Veteran was hospitalized for repair of his left fifth extensor tendons.  He was seen by psychiatry because he had difficulty controlling his temper.  He said: "The Army messed my mind up."  By February 1987, a VA hospital summary (for a genitourinary problem) showed indications of a pain medication addiction and a possible mental health problem.  

In May 1998, the Veteran was admitted to a VA substance abuse program; it was his first VA admission although he had tried two other programs in the past.  His history was recorded and he was given a diagnosis of Axis I alcohol dependence, cocaine abuse and marijuana abuse in remission.  Axis II was anti-social personality traits.  

In April 2000, the Veteran's VA treatment history for the past couple years was noted.  In December of that year the Veteran reported that his substance abuse started in service.  In February 2001, a VA record showed an assessment of substance-induced mood disorder, depressive type.  He had polysubstance abuse and alcohol dependence.  The record noted that the Veteran started drinking before service, but by the time he was in service he was using alcohol on a regular basis.  

In February 2001 VA, the Veteran requested psychological testing for PTSD.  It was noted that the Veteran did not serve in Vietnam, was in service from 1974 to 1977, and was not exposed to combat.  It was noted that the Veteran said he was in the vicinity of an individual who died during training.  He had a long history of substance abuse that began in his teenage years.  He was administered diagnostic tests, which were invalid.  He did not meet the criteria for PTSD.  The psychologists' conclusion was that the Veteran's problems were secondary to substance abuse and noted that his multiple stressors were due to his substance abuse as opposed to an acute psychiatric condition.  

From that point on his diagnoses ranged from schizoaffective disorder and panic attacks (April 2002) to psychotic disorder (March 2006) to bipolar disorder (May 2006) to PTSD (May 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records related to the Veteran's claim for Social Security benefits.  Associate these records with the claims file.  A negative response is requested and should be documented in the file.  

2.  Give the Veteran an opportunity to identify any relevant treatment records, VA or private, concerning his claims of service connection.  In this regard, ensure that all applicable records from the VAMCs in Topeka, Columbia, Kansas City and Leavenworth have been associated with the claims file.

3.  Request from the appropriate repository (such as the Joint Service Records and Research Center) any information regarding a gun-related casualty at Fort Leonard Wood, Missouri in June or July 1974.  The record request should specify the time period and place that the Veteran has given: Fort Leonard Wood, Missouri in June or July 1974.  Any negative response should be placed in the file.  

4.  Attempts should be made to verify the report of a Sheraton Tank falling over a cliff and crushing individuals while the Veteran was in Vietnam.  In this regard, if additional information is needed the Veteran should be informed of such information and then given an opportunity to supply that information.

5.  Give the Veteran an opportunity to supply the positive medical nexus opinion he reported during the July 2011 Travel Board hearing concerning his hearing loss and tinnitus.

6.  Refer the Veteran's claims file to a VA ear, nose and throat specialist.  The physician should offer an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 percent probability) that the Veteran's current tinnitus and/or hearing loss is related to service, including noise exposure in service.  In addressing this question, the physician should speak to the significance, if any, of the lack of audiological studies or records showing any hearing loss or tinnitus in service.  In this regard, the physician should address whether acoustic trauma can cause hearing loss and tinnitus which manifest several years following the exposure to acoustic trauma.  

If it is determined that tinnitus was not due to acoustic trauma in service, the physician should address whether tinnitus is caused by or aggravated by hearing loss which is due to service.

A complete rationale must be provided for all opinions given.  In this regard, any applicable medical texts or articles should be used to support conclusions reached.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The AMC should schedule the examination regardless of whether or not the Veteran has a confirmed stressor for PTSD as the examiner must also determine the nature and etiology of psychiatric disabilities other than PTSD.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should determine the nature and etiology of all diagnosed psychiatric disabilities.  For any psychiatric disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should reference the evidence cited above in the summary of the Veteran's psychiatric history, as well as any other pertinent records in the claims file.  If PTSD is diagnosed, the examiner should point to the service stressor that is sufficient to support a diagnosis of PTSD.

The rationale for all opinions should be provided.  

8.  Readjudicate the claims for service connection.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

